Exhibit (10)(cc) TO: Executive Vice-President Product Recovery/Pollution Control Technologies FROM: Raymond J. De Hont SUBJECT: FYE 2012 Management Incentive Plan Incentive Level: Participants in the Management Incentive Plan will be eligible for competitive target bonuses as a percentage of salary as shown below: Executive Vice President 35% Bonuses will be considered and calculated based upon the attainment of the Business Unit Profit Before Tax (PBT), Business Unit Net Sales (NS), and Business Unit Return on Assets (ROA) targets for FYE 2012, with an add-on component tied to Corporate Targets.Business Unit Targets will make up 80% of the overall bonus pool with the remaining 20% driven by the attainment of Corporate Targets (Net Income and Net Sales). 1) Business Unit Profit Before Tax (PBT): Under the FYE 2012 Management Incentive Plan, the participant becomes eligible for 70% of the potential bonus amount (at 100% performance) upon the attainment of the PBT target of$. The Multipliers based on Business Unit PBT attained are listed below: Objective Achievement Business Unit PBT Multiplier less than 75% 75% 80% 85% 90% 95% 100% 105% 110% 115% 120% 125% 1 FYE 2012 Management Incentive Plan When determining PBT the following items must be considered: 1) Bonuses for eligible employees must be fully accrued. 2) Beginning and ending reserves will be considered to determine PBT.All items must be fully reserved at the end of the fiscal year (bad debts, obsolete inventory, advertising, marketing, warranty, etc.). 2) Business Unit Net Sales: Under the FYE 2012 Management Incentive Plan, the participant becomes eligible for 15% of the potential bonus amount (at 100% performance) upon the attainment of the Business Unit Net Sales target of $ . The participant will not qualify for this component of the FYE 2012 Management Incentive Plan if the payment threshold for the Business Unit PBT target is not attained. The Multipliers based on Business Unit Net Sales attained are listed below: Objective Achievement Business Unit Net Sales Multiplier less than 85% 85% 90% 95% 100% 105% 110% 115% 120% 125% 3)Business Unit Return on Assets (ROA): Under the FYE 2012 Management Incentive Plan, the participant becomes eligible for 15% of the potential bonus amount (at 100% performance) upon the attainment of the Business Unit ROA target of %.The participant will not qualify for this component of the FYE 2012 Management Incentive Plan if the payment threshold for the Business Unit PBT target is not attained. 2 FYE 2012 Management Incentive Plan The Multipliers based upon actual Business Unit ROA are listed below: Objective Achievement Business Unit ROA Multiplier less than 75% 75% 80% 85% 90% 95% 100% 105% 110% 115% 120% 125% 4)Corporate Targets The Corporate Targets make up 20% of the overall bonus pool and are comprised of Corporate Net Income (70%) and Corporate Net Sales (30%). The participant will not qualify for this component of the FYE 2012 Management Incentive Plan if the actual Corporate Net Income is less than 75% of the Corporate Net Income Target. a) Corporate Net Income Multiplier Under the FYE 2012 Management Incentive Plan, the participant becomes eligible for 70% of the potential Corporate bonus amount (at 100% performance) upon the attainment of the Corporate Net Income target of $ . 3 FYE 2012 Management Incentive Plan The Multipliers based upon actual Corporate Net Income are listed below: Corporate Net Objective Achievement Income Multiplier less than 75% 75% 80% 85% 90% 95% 100% 105% 110% 115% 120% 125% b) Corporate Net Sales Multiplier Under the FYE 2012 Management Incentive Plan, the participant becomes eligible for 30% of the potential Corporate bonus amount (at 100% performance) upon the attainment of the Corporate Net Sales target of $ . The Multipliers based upon actual Corporate Net Sales are listed below: Corporate Net Sales Objective Achievement Multiplier less than 85% 85% 90% 95% 100% 105% 110% 115% 120% 125% 4 FYE 2012 Management Incentive Plan Bonus Amount: (Salary x Incentive Level x 80%) x (Business Unit PBT Multiplier) + (Salary x Incentive Level x 80%) x (Business Unit Net Sales Multiplier) + (Salary x Incentive Level x 80%) x (Business Unit ROA Multiplier) + (Salary x Incentive Level x 20%) x (Corporate Net Income Multiplier) + (Salary x Incentive Level x 20%) x (Corporate Net Sales Multiplier) Note: This Management Incentive Plan (“Plan”) is not a contract that entitles you to an award if the Plan objectives for the fiscal year are met; rather, this Plan is a discretionary short term cash bonus plan administered by the Compensation and Management Development Committee of the Board of Directors (the “Committee”). The Committee retains the sole and absolute discretion to deny and not pay bonuses under the Plan and to reduce bonuses payable under the Plan, notwithstanding the attainment of objectives under the Plan; to increase or pay bonuses under the Plan, even if the objectives under the Plan have not been met; and to further condition, modify or amend the objectives and conditions of eligibility under the Plan. The Committee also retains the sole discretion with respect to awards to be paid, if any, in connection with separations from employment that occur during a Plan year. 5 FYE 2012 Management Incentive Plan Examples of Individual Award with Salary of $100,000 and Incentive Level of 35%: Example #1: Goals achieved: 1) Business Unit PBT 100% 2) Business Unit Net Sales 100% 3) Business Unit ROA 100% 4) Corporate Net Income 100% 5) Corporate Net Sales 100% Business Unit Bonus amount ($100,000 x 35% x .8) Business Unit PBT ($28,000 x .7) + Business Unit Net Sales ($28,000 x .15) + Business Unit ROA ($28,000 x .15) Business Unit Bonus Corporate Net Income Bonus amount ($100,000 x 35% x .2) x .7 Corporate Net Sales Bonus amount ($100,000 x 35% x .2) x .3 Corporate Bonus Business Unit Bonus + Corporate Bonus Example #2:No Business Unit Bonus as 75% threshold on Business Unit PBT was not reached Goals achieved: 1) Business Unit PBT 70% 2) Business Unit Net Sales 100% 3) Business Unit ROA 100% 4) Corporate Net Income 80% 5) Corporate Net Sales 100% Business Unit Bonus amount ($100,000 x 35% x .0) $0 Business Unit PBT ($0 x .00) $0 + Business Unit Net Sales ($0 x .15) $0 + Business Unit ROA ($0 x .15) $0 Business Unit Bonus $0 Corporate Net Income Bonus amount ($100,000 x 35% x .2) x .42 Corporate Net Sales Bonus amount ($100,000 x 35% x .2) x .3 Corporate Bonus Business Unit Bonus + Corporate Bonus 6 FYE 2012 Management Incentive Plan Example #3: Goals achieved: 1) Business Unit PBT 80% 2) Business Unit Net Sales 125% 3) Business Unit ROA 115% 4) Corporate Net Income 100% 5) Corporate Net Sales 100% Business Unit Bonus amount ($100,000 x 35% x .8) Business Unit PBT ($28,000 x .42) + Business Unit Net Sales ($28,000 x .3) + Business Unit ROA ($28,000 x .225) Business Unit Bonus Corporate Net Income Bonus amount ($100,000 x 35% x .2) x .7 Corporate Net Sales Bonus amount ($100,000 x 35% x .2) x .3 Corporate Bonus Business Unit Bonus + Corporate Bonus Example #4: Goals achieved: 1) Business Unit PBT 125% 2) Business Unit Net Sales 125% 3) Business Unit ROA 150% 4) Corporate Net Income 125% 5) Corporate Net Sales 125% Business Unit Bonus amount ($100,000 x 35% x .8) Business Unit PBT ($28,000 x 1.40) + Business Unit Net Sales ($28,000 x .30) + Business Unit ROA ($28,000 x .30) Business Unit Bonus Corporate Net Income Bonus amount ($100,000 x 35% x .2) x 1.4 Corporate Net Sales Bonus amount ($100,000 x 35% x .2) x .6 Corporate Bonus Business Unit Bonus + Corporate Bonus 7
